             Case: 18-1197Document
Case 6:10-cv-00417-RWS       Document:
                                   109374Filed
                                             Page: 1 Filed:
                                               01/15/19 Page01/15/2019
                                                             1 of 2 PageID #: 43129




                       NOTE : This disposition is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                              ______________________

                         VIRNETX INC., LEIDOS, INC.,
                              Plaintiffs-Appellees

                                         v.

                             CISCO SYSTEMS, INC.,
                                   Defendant

                                  APPLE INC.,
                               Defendant-Appellant
                              ______________________

                                    2018-1197
                              ______________________

                Appeal from the United States District Court for the
             Eastern District of Texas in No. 6:10-cv-00417-RWS,
             Judge Robert Schroeder, III.
                             ______________________

                                   JUDGMENT
                              ______________________

                 JEFFREY A. LAMKEN, MoloLamken LLP, Washington,
             DC, argued for all plaintiffs-appellees. Plaintiff-appellee
             VirnetX Inc. also represented by JAMES A. BARTA,
             RAYINER HASHEM, MICHAEL GREGORY PATTILLO, JR .;
             ALLISON MILEO GORSUCH, New York, NY; BRADLEY
             WAYNE CALDWELL, JASON DODD C ASSADY, JOHN AUSTIN
             CURRY, Caldwell Cassady & Curry, Dallas, TX.
             Case: 18-1197Document
Case 6:10-cv-00417-RWS       Document:
                                   109374Filed
                                             Page: 2 Filed:
                                               01/15/19 Page01/15/2019
                                                             2 of 2 PageID #: 43130




                DONALD SANTOS URRABAZO, Urrabazo Law, P.C., Los
             Angeles, CA, for plaintiff-appellee Leidos, Inc. Also
             represented by ANDY TINDEL, Mann, Tindel & Thompson,
             Tyler, TX.

                 WILLIAM F. LEE, Wilmer Cutler Pickering Hale and
             Dorr LLP, Boston, MA, argued for defendant-appellant.
             Also represented by REBECCA A. BACT, MARK
             CHRISTOPHER FLEMING, LAUREN B. FLETCHER; THOMAS
             GREGORY S PRANKLING, Palo Alto, CA; BRITTANY BLUEITT
             AMADI, Washington, DC.
                             ______________________

             THIS CAUSE having been heard and considered, it is

             ORDERED and ADJUDGED:

                 PER C URIAM (PROST, Chief Judge, MOORE and
             REYNA , Circuit Judges).
                        AFFIRMED. See Fed. Cir. R. 36.

                                 ENTERED BY ORDER OF THE C OURT



              January 15, 2019              /s/ Peter R. Marksteiner
                   Date                     Peter R. Marksteiner
                                            Clerk of Court
